Citation Nr: 1208390	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-19 470	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a ventral hernia.

(The issue of entitlement to service connection for a depressive disorder is the subject of a separate decision by the Board of Veterans' Appeals (Board))


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to December 1976.  This matter is before the Board on appeal from a June 2002 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009 a videoconference hearing in this matter was held before the undersigned.  In January 2010, the Board reopened this claim and remanded the matter for service connection on de novo review for additional development. 

As was noted in the January 2010 Board decision and remand, the March 2007 Travel Board hearing did not address the claim of service connection for ventral hernia, and the September 2009 videoconference hearing addressed only the issue of service connection for ventral hernia.  VA law provides that the Veterans Law Judge (VLJ) who conducted a hearing in a matter shall participate in the final determination in the matter.  See 38 C.F.R. § 20.707.  Accordingly, the two issues on appeal are each the subject of a separate decision by the VLJ who conducted the hearing on the matter.

A July 2011 Board remand (in connection with the depression claim) referred to the RO for appropriate action the matters of the ratings for right hand fracture, bilateral hearing loss, right inguinal hernia, and recurrent right epididymitis.  The record does not reflect any action in response to the referral.  The Board does not have jurisdiction in the matters and they are once again referred to the RO for any appropriate action.


FINDING OF FACT

A ventral hernia was not manifested during the Veteran's active service and the preponderance of the evidence is against a finding that his current ventral hernia is related to his service or to any event therein.



CONCLUSION OF LAW

Service connection for a ventral hernia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A January 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record.  An April 2009 statement of the case and November 2011 supplemental statement of the case readjudicated the matter.  It is not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  The January 2010 Board remand in this matter noted that VA had notice of the existence of additional likely pertinent private and VA records, including from C. A., M.D.  The RO was instructed to ask the Veteran to identify the providers of all treatment and/or evaluation, VA and private, he has received for a ventral hernia and to provide any releases necessary for VA to secure any private records of such treatment (specifically from Dr. A.).  In January 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. A. and each non-VA health care provider; he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO arranged for a VA digestive conditions examination in September 2010.  The Board finds that the examination was adequate for rating purposes, as the examiner considered the reported history of the Veteran, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, the RO's actions have substantially complied with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is also met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show he was seen for groin area pain and findings of an inguinal hernia and swollen epididymis in April 1975.  He also sought treatment for testicular/groin pain in November 1975 and in September 1976 and "pain in middle of stomach" in July 1976.  Complaints of stomach cramps in February 1976 were assessed as "flu, epidemic;" left lower quadrant pain in July 1976 was assessed as "viral enteritis;" and the impression on evaluation of stomach cramp complaints in November 1976 was viral gastroenteritis.  The STRs are silent for findings of, or treatment for, a ventral hernia.  

Postservice treatment records, to include records received from SSA , reflect findings of an inguinal hernia, but are silent for mention of a ventral hernia.  On February 2004 VA digestive diseases examination the diagnoses were right inguinal hernia and recurrent right epididymitis secondary to right testicle receiving recurrent trauma when elevated into the right inguinal canal.  The examination report states "no ventral hernia is present."  

An August 2008 statement from Dr. A notes that the Veteran has a mild non-incarcerated mid ventral hernia (diastasis recti) that is not surgical in nature and is stable.  This statement further notes that the Veteran has had this for many years.  A June 2009 statement from Dr. A notes that he is the primary care physician for the Veteran and the Veteran has a known chronic diastasis recti non-incarcerated ventral hernia.  

At the September 2009 videoconference hearing, the Veteran testified that he was treated for hernias in service, has not received treatment for them since because he was told that they are inoperable, and sees a private physician, Dr. A., for the hernias.  

[Notably, the present appeal is from a June 2002 rating decision that denied service connection for a ventral hernia.  An interim, May 2004, Decision Review Officer decision granted service connection for inguinal hernia and right epididymitis.]  As was noted above, the Veteran has not authorized VA to seek records from Dr. A., and such records are not unavailable for review.

A September 2010 report of VA digestive conditions examination reflects examination of the Veteran, review of his claims file, review of medical literature on the subject, and consideration of his contention of being told he had a hernia in service (in connection with treatment for pain in the abdominal area which developed after removing a trailor from a hitch).  The examiner provided a diagnosis of ventral hernia and opined "ventral hernia is less likely as not (less than 50/50 probability) caused by or a result of military service", accompanied by the following explanation of rationale:  

The Veteran currently has a ventral hernia which is located in the midline of the upper abdomen.  This is the hernia referred to by Dr. Arnold.  There was no documentation of pain, illness, or abnormality of this area in his service treatment records and specifically no hernia was noted on his seperation physical on September 27, 1976.  At the time of separation the Veteran weighed 170 lbs (BMI [body mass index] 27).  Ventral hernias are associated with the development of obesity (Veteran's current BMI is 34, and obesity is defined as values greater than 31), chronic smoking as cough and chronic obstructive pulmonary disease increases intraabdominal pressure, and with aging.  Due to lack of documentation of a ventral hernia in service and the presence of conditions after active duty which predispose to ventral hernias, it [is] unlikely that his present ventral hernia is due to military service.  

The record shows that the Veteran has a ventral hernia.  However, there is no evidence that a ventral hernia was manifested in service (an inguinal hernia was manifested in service and is service connected).  While the Veteran is competent to observe that he developed abdominal pain in service, he is not competent to establish that the underlying cause of his abdominal pain was an un-noted ventral hernia.  Whether such is feasible is a complex medical question beyond the capability of a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492,497 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  He has not submitted any supporting medical (opinion or treatise) evidence in this matter.  [Dr. A merely states that the Veteran has had a ventral hernia "for many years" but does not opine that it was present since, or is related to, service.  The Board finds the VA's examiner's opinion to be more probative than the Veteran's lay assertions (of causality).

The only medical evidence that directly addresses the matter of a nexus between the Veteran's current ventral hernia and his service is the opinion of the September 2010 VA examiner to the effect that they are unrelated.  Because the opinion is by a medical professional who expresses familiarity with the factual record, points to supporting clinical data, and explains the rationale, identifying other nonservice-related risk factors for ventral hernias, the Board finds it probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds it persuasive.

To the extent that the Veteran may be alleging that a ventral hernia became manifest in service and has persisted since, the Board finds that such allegation is not credible, as it is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, it is beyond the realm of plausibility that multiple evaluations for abdominal complaints in service would have all overlooked an abdominal hernia noticeable to a layperson.  

The earliest postservice medical evidence of the existence of a ventral hernia is not until the August 2008 statement from Dr. A. (and after a February 2004 VA examination found there was none).   This initial medical statement regarding a ventral hernia  is too tenuous to support a finding that a ventral hernia has been present since service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for a ventral hernia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


